Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-26-2004

USA v. Varela-Garcia
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1728




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Varela-Garcia" (2004). 2004 Decisions. Paper 1071.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1071


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                     NOT PRECEDENTIAL

THE UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
             ___________

  Nos. 03-1728, 03-1729, 03-1730, 03-1731
               ___________

     UNITED STATES OF AMERICA,

                    vs.

      CRISTIAN VARELA-GARCIA,
                 Appellant No. 03-1728

          (D.C. No. 01-cr-00198)
              ___________

     UNITED STATES OF AMERICA,

                    vs.

       YAMILY ALOM IA-ORTIZ,
               Appellant No. 03-1729

          (D.C. No. 01-cr-00199)
              ___________

     UNITED STATES OF AMERICA,

                    vs.

        GUSTAVO GIL-MUNOZ,
              Appellant No. 03-1730

          (D.C. No. 01-cr-00200)

               ___________
                        UNITED STATES OF AMERICA,

                                        vs.

                     YOHN BALBINO CHANTRI GUZMAN,
                                  Appellant No. 03-1731

                              (D.C. No. 01-cr-00201)
                                  ___________

       APPEAL FROM THE DISTRICT COURT OF THE VIRGIN ISLANDS

                  District Judge: The Honorable Thomas K. Moore
                                    ___________

                           ARGUED December 9, 2003

         BEFORE: NYGAARD, STAPLETON, and BECKER, Circuit Judges.

                             (Filed: January 26, 2004)
                                   ___________

Douglas J. Beevers, Esq. (Argued)
Office of Federal Public Defender
P.O. Box 1327, 51B Kongens Gade
Charlotte Amalie, St. Thomas USVI, 00804
             Counsel for Appellants


Carl F. Morey, Esq. (Argued)
Sarah L. Weyler, Esq.
Office of United States Attorney
United States Courthouse
5500 Veterans Building, Suite 260
Charlotte Amalie, St. Thomas USVI, 00802-6924
              Counsel for Appellee


                                  ___________



                                           2
                                OPINION OF THE COURT
                                     ___________


NYGAARD, Circuit Judge.

              Appellants challenge their convictions for entering the United States

without inspection, arguing that their convictions were not supported by sufficient

evidence and that their confessions were not properly corroborated. Additionally,

appellants Yamily Alomia-Ortiz, Gustavo Gil-Munoz and Yohn Balbino Chantri Guzman

contend that their initial statements to INS officers about their nationality were taken in

violation of Miranda v. Arizona, 384 U.S. 436 (1966). We will affirm the District

Court’s judgment with respect to Cristian Varela-Garcia 1 , Alomia-Ortiz and Gil-Munoz.

We will vacate Chantri Guzman’s conviction for insufficient evidence.

              We will assume that the readers of this opinion are familiar with its facts,

and we describe them only briefly. The appellants were convicted of entering the United

States without inspection based on their arrival in St. John during the early morning hours

of June 5, 2001. The government’s evidence in support of this conviction consisted

entirely of the testimony of two INS officers who interviewed the appellants after they

arrived. The officers testified that they investigated a reported illegal entry in St. John on

June 5th. When they returned to the INS office after their investigation, they found the



1.     Mr. Varela-Garcia and the District Court spell his first name “Cristian.” The
government spells his name “Christian.” For the sake of simplicity, we will spell his
name “Cristian” throughout this opinion.

                                              3
four appellants sitting in the waiting area. On the evening of June 5th, one of the INS

officers interviewed Varela-Garcia. The other three appellants were instructed to return

the next morning to be interviewed. They returned and were interviewed on June 6th.

The appellants’ interviews were nearly identical. Each was taken to an INS officer’s

personal office. They were not handcuffed and were not initially told that they were

under arrest or otherwise in custody. The INS officer first asked each appellant questions

regarding their nationality. Each appellant stated that he or she was a Colombian

national. The INS officers then gave each of the appellants a waiver of rights form,

which each signed. The appellants then described their trip from Colombia to St. John

that culminated in each taking a boat into St. John at the cost of between $1,000 and

$1,200. They each arrived in St. John around 1 a.m. and all of them, except Chantri

Guzman, admitted to entering St. John without going through inspection. The appellants

then voluntarily presented themselves at the INS office on June 5th. Appellants Chantri

Guzman and Gil-Munoz also requested political asylum during their interviews.

              At trial before the Magistrate Judge, the appellants were convicted of

entering the United States without inspection in violation of 8 U.S.C. § 1325(a). On

appeal to the District Court, that Court found that the admission of the appellants’

statements regarding their nationality that were given before the INS officer administered

Miranda warnings violated their rights under the Fifth Amendment. The Court went on

to hold that the admission of these statements was harmless error because the appellants’



                                             4
convictions were adequately supported even without these statements. This appeal

followed.

              The District Court had jurisdiction over this appeal under 18 U.S.C. § 3402

and we have jurisdiction under 28 U.S.C. § 1291.      Specifically, we review the decision

as to whether the appellants were subject to custodial interrogation as a mixed question of

law and fact. United States v. Benton, 996 F.2d 642, 644 (3d Cir. 1993). The Magistrate

Judge’s findings with respect to the historic facts of the appellants’ interrogations are

reviewed for clear error while the application of the law to those facts is reviewed de

novo. Id. We review the sufficiency of the government’s evidence to determine if “any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998) (internal

citations and quotation marks omitted). If any such trier of fact could have so found, then

we will affirm. Id.

              The first issue each of the appellants, other than Varela-Garcia, raises is

whether the District Court erred by concluding that any Miranda violations resulted in

only harmless error. Under Miranda, before a person may be subjected to custodial

interrogation, certain prophylactic and now familiar warnings must be administered.

Miranda, 384 U.S. at 444. Custodial interrogation generally exists when there has been

“a ‘formal arrest or restraint on freedom of movement’ to the degree associated with a

formal arrest.” California v. Beheler, 463 U.S. 1121, 1125 (1983) (quoting Oregon v.



                                              5
Mathiason, 429 U.S. 492, 495 (1977)). A court determines whether a defendant is in

custody by analyzing the objective circumstances presented to the defendant and

determining how a reasonable person in the defendant’s situation would understand those

circumstances. Stansbury v. California, 511 U.S. 318, 323-24 (1994). An investigating

officer’s belief as to whether the defendant is in custody is only relevant to this inquiry if

that belief is communicated to the suspect through either word or deed. Id.

              Here, the appellants appeared voluntarily at the INS office. They were

questioned by INS officers in the officers’ personal offices. They were not handcuffed or

otherwise restricted in their movement and they did not appear to be under any distress.

Before receiving a waiver of rights form that satisfied Miranda’s requirements, the

appellants were asked very basic questions about where they were from. The basic nature

of these questions necessarily implies that the appellants were only briefly questioned

before being given the waiver of rights form. Based on these objective circumstances, the

Magistrate Judge found that the appellants were not subjected to custodial interrogation

and, therefore, Miranda warnings were not required before the officers asked the

appellants about their nationality.

              The District Court disagreed based entirely on the INS officers’ testimony

that the appellants were, in fact, in custody from the very beginning of each interview.

This testimony, however, discloses nothing more than the officers’ personal knowledge

that the appellants were not free to go. There was no testimony or other evidence that this



                                               6
personal knowledge was communicated to the appellants. In fact, the Magistrate Judge

found that the objective circumstances surrounding the appellants’ interviews before they

were given the waiver of rights form did not amount to custodial interrogation. We agree

with this finding. One needs nothing more than common sense to understand that it is

natural, unoffensive and non-custodial for an INS officer to ask a person who shows up at

the INS office “who are you and where are you from” before the officer realizes that a

warning under Miranda is necessary. Because the officers’ subjective belief about the

appellants’ custodial status was not communicated to them, it does not alter this

conclusion. Accordingly, we hold that admitting the appellants’ statements regarding

their nationality was not error.

              The appellants also challenge the sufficiency of the government’s evidence

and the degree of corroboration for their confessions. In order to succeed in a prosecution

for entry without inspection, the government must prove that a defendant is an alien who

“(1) enters or attempts to enter the United States at any time or place other than as

designated by immigration officers, or (2) eludes examination or inspection by

immigration officers, or (3) attempts to enter or obtains entry to the United States by a

willfully false or misleading representation or the willful concealment of a material fact.”

8 U.S.C. § 1325(a). When the government’s proof of these elements includes statements

or confessions from the defendant, those statements must be corroborated to “establish

the trustworthiness of the statement.” Opper v. United States, 348 U.S. 84, 93 (1954).



                                              7
A statement is properly corroborated so long as there is sufficient evidence to establish

that the statement, as a whole, is trustworthy. See id.; see also Gov’t of Virgin Islands v.

Harris, 938 F.2d 401, 409-10 (3d Cir. 1991). Each element of the statement need not be

independently corroborated. Harris, 938 F.2d at 410.

              The evidence at trial (apart from the confessions themselves) uniformly and

substantially corroborates the confessions. Consistent with their stories of recent entry,

the appellants were present in the United States – indeed, in a border area of the United

States. The appellants appeared at an INS office, consistent with them having an

immigration-related issue. The appellants spoke only Spanish, which is consistent with

Colombian birth.2 Finally, the level of detail in each appellant’s account of the smuggling

operation tends to rule out the possibility that their stories were fabricated.

              Finally, Varela-Garcia, Alomia-Ortiz and Gil-Munoz’s arguments that there

was insufficient evidence to support their convictions are also without merit. The

appellants admitted to being aliens and those admissions were supported by substantial

circumstantial evidence. This evidence included their voluntary appearance at the INS

office, their mode of entry into St. John and the fact that they spoke Spanish. These




2.       Here, Opper’s focus on corroborative, rather than direct, evidence is critical:
Although speaking only Spanish is not directly probative of alienage in a region where
citizens and noncitizens alike may speak only Spanish, it is corroborative of the
appellants’ story of being from Colombia (where people are predominantly monolingual
Spanish speaker) as opposed to some other location in the region (where people are more
likely to speak English, French, or Patois).

                                               8
pieces of evidence, taken together, are sufficient circumstantial proof to buttress the

appellants’ admissions that they are Colombian nationals. The INS officers also offered

unrebutted testimony that each of these appellants admitted to having entered St. John

without inspection. Based on this evidence, any reasonable trier of fact could have

determined that the appellants were guilty beyond a reasonable doubt and we will affirm

their convictions.3

              As to appellant Chantri Guzman, he also admitted to being an alien and that

admission is properly supported by other evidence. However, a careful review of the

testimony and evidence discloses that the government offered no testimony or other

evidence to prove that he entered the United States at a time or place other than as

designated by immigration officers. The INS officers testified that each of the other

appellants admitted entering without inspection, they did not so testify with respect to

Chantri Guzman. The only other evidence that could arguably support this element is the

testimony that Chantri Guzman appeared at the INS office with three other people who

entered without inspection on the day that INS officers were investigating such an entry

and that he entered St. John either with these other people or through a method identical

to them. This level of proof is insufficient for a trier of fact to conclude, beyond a




3.      Varela-Garcia also argues that the government’s evidence was insufficient
because it did not prove that he was not entitled to derivative citizenship. He cites to no
case, and we could find none, to support his argument that such proof was required to
support a conviction under 8 U.S.C. § 1325(a).

                                              9
reasonable doubt, that Chantri Guzman entered without inspection. Chantri Guzman

could have arrived at St. John with the other appellants, but have gone through the

inspection point that the government’s own witnesses admitted was less that fifty yards

from where he arrived in St. John.

              Accordingly, his conviction will be vacated.

IV

              For the foregoing reasons, we will affirm the District Court’s judgment with

respect to appellants Varela-Garcia, Alomia-Ortiz and Gil-Munoz. We will reverse the

District Court with respect to appellant Chantri Guzman and vacate his conviction and

sentence.

                                             /s/ Richard L. Nygaard
                                            Circuit Judge